          Case 1:20-cv-03937-AJN Document 22 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                10/27/2020

  Gramercy Holdings I LLC,

                          Plaintiff,
                                                                      20cv3937 (AJN)
                  –v–
                                                                          ORDER
  Matec S.R.I., et al.,

                          Defendants.



ALISON J. NATHAN, District Judge:

       The Court has received the parties’ proposed Case Management Plan. The parties have

proposed a deadline for the close of fact discovery for June 1, 2021, which is 214 days from the

date of the initial pretrial conference that was originally scheduled for October 30, 2020 (and is

now cancelled). The Court ordinarily requires that the fact discovery deadline be set for not

more than 120 days from the date of the initial pretrial conference, absent extraordinary

circumstances. The Court hereby orders the parties to either submit a new proposed Case

Management Plan with proposed dates that conform to the Court’s rules or submit a joint letter

explaining why the parties believe such deviations are necessary by November 2, 2020.


       SO ORDERED.

      Dated: October 26, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                     1
